DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 7/23/22 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the US documents listed and having been struck-through do not match the associated date and applicant of the respective cited document. Further, document listing WO1999053157 should be WO 99/53157, the document listing of KR 1989-10803 should be KR 89-10803 and the document listing of KR 1989-23083 should be KR 89-23083.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
The information disclosure statement filed 7/23/22 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information pertaining to CA1310167, KR1998-16228, JP06-146506, JP2000-008559 and JP09228592 referred to therein has not been considered.  Note that it appears that only translations have been provided, wherein a copy of the foreign document with drawings have not been provided.
The information disclosure statement filed 7/23/22 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information pertaining to KR 1989-10803 and KR 1989-23083 referred to therein has not been considered.  
Drawings
The drawings are objected to because of the following:
Figs. 3-5:  The figures should be separate from one another.  Examiner suggests removing the connecting lines between figures.  Regarding figure 5, the circular line should not overlap the text “Fig. 5”.
Figs. 10-12:   The figures should be separate from one another.  Examiner suggests removing the connecting lines between figures.  
Fig. 24: Reference characters 155 and 156 should be oriented in the same direction as the view.
Fig. 53: Reference characters 221, 222, 224 and 225 should be oriented in the same direction as the view.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Par. [0001] should be amended to reflect that U.S. application 16/862,537 has been issued as U.S. Patent  11,384,544.  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 11,384,544. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of the instant claims can be found within the patented claims.
Claim Objections
Claim 10 and 12 is objected to because of the following informalities:  
With regard to claim 10: Line 5 of the claim, it appears the limitation “the at least groove” should be --the at least one irregular groove-- for consistency of the claim language.
With regard to claim 12: Lines 3-4 of the claim, it appears the limitation “at least one irregular groove” should be --the at least one irregular groove--.  Line 5 of the claim, it appears the limitation “the at least groove” should be --the at least one irregular groove-- for consistency of the claim language.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 5: It’s unclear as to how the at least barricade has all the shapes listed.  Examiner suggests amended the claim to be a markush claim or replacing the term “and” found in line 3 of the claim with --or--.
With regard to claim 7:  Line 2 of the claim, it’s unclear if the limitation “bridge member’s decking material” is referencing the previously recited decking material.  For the purpose of examination, the limitation is considered to be directed to --the decking material --.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 3-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knittel (US 5,010,696).
With regard to claim 1: Knittel discloses a  gutter guard device (fig. 1) comprising:
a bridge member (14) composed of a decking material having a plurality of orifices (14e’), and having a roof side (A) and an opposing gutter lip side (B) (fig. 1);
at least one groove (14b or junction between grooves 14b forming inverted groove(s)) disposed in the decking material altering a profile of the deck material to outline a 3- dimensional geometry that spans the bridge member from a proximal end of the bridge member’s roof side (A) to a proximal end of the bridge member’s gutter lip side (B) (fig. 1);
a roof attachment member (M) configured to attach to the roof side (A) of the bridge member (fig. 1); and
a gutter attachment member (N) configured to attach to the gutter lip side of the bridge member (fig. 1);
wherein the 3-dimensional geometry of the at least one groove (14b or junction between grooves 14b forming inverted groove(s)) enables the device to be self-supporting (fig. 1).

    PNG
    media_image1.png
    560
    540
    media_image1.png
    Greyscale

Fig. 1: Knittel (US 5,010,696)
With regard to claim 3: Knittel discloses a first groove (14b) of the at least one groove has a different height (at the roof side) than a second groove (adjacent 14b) of the at least one groove (at orifice 14e’) (figs. 1-2). 
With regard to claim 4: Knittel discloses at least one barricade (steps, 14a or additional fasteners securing gutter guard to roof or gutter) disposed in the bridge member.
With regard to claim 5: Knittel discloses the at least one barricade (steps, 14a or additional fasteners securing gutter guard to roof or gutter) has a shape of a crescent, bump, dimple, or polygon (figs. 1-2).
With regard to claim 6: Knittel discloses that the at least one barricade (steps, 14a or additional fasteners securing gutter guard to roof or gutter) is a plurality of barricades (figs. 1-2).
With regard to claim 7: Knittel discloses the at least one barricade (additional fasteners securing gutter guard to roof or gutter)  is not made from bridge member’s decking material (fig. 1).
With regard to claim 8: Knittel discloses that at least one of the roof attachment member and gutter attachment member have a receiving center (shaft of fastener) configured for securing the bridge member to the respective attachment member.
With regard to claim 9: Knittel discloses a gutter guard device (fig. 1), comprising:
a bridge member (14) having a decking material, the decking material having a plurality of orifices (14e’), and a roof side and an opposing gutter lip side;
at least one irregular groove (14b) disposed in the decking material and having a length that extends at least partially from the roof side (A) to the opposing gutter lip side (B) of the decking material (fig. 1);
a roof attachment member (M) configured to attach to the roof side of the bridge member (fig. 1); and
a gutter attachment member (N) configured to attach to the gutter lip side of the bridge member (fig. 1);
wherein the at least one irregular groove (14b), has a three- dimensional profile along the length, and the three-dimensional profile is varied at different locations of the length (figs. 1-2); and
wherein the at least one irregular groove (14b) enables the device to be self-supporting (figs. 1-2).
With regard to claim 10: Knittel discloses that the decking material has a center plane (plane parallel to extending between the roof side and the gutter side lip bisecting the at least one irregular groove) fig. 1); and
the three-dimensional profile of at least one irregular groove (14b) extends below the center plane along a first portion (14d) of the length of the at least one groove (14b) and extends below the center plane along a second portion (14f) of the length of the at least one groove (fig. 1).
With regard to claim 11: Knittel discloses a gutter guard device, comprising:
a bridge member (14) having a decking material, the decking material having a plurality of orifices (14e’), and a roof side and an opposing gutter lip side (fig. 1); and,
at least one irregular groove (14b) disposed in the decking material and having a length that extends from the roof side to the opposing gutter lip side of the decking material (fig. 1);
wherein the at least one irregular groove (14b), has a three-dimensional profile along the length, and the three-dimensional profile is varied at different locations of the length (fig. 1); and
wherein the at least one irregular groove (14b) enables the device to be self-supporting (fig. 1).
With regard to claim 12: Knittel discloses that the decking material has a center plane (fig. 1); and 
the three-dimensional profile of the at least one irregular groove (14b) extends below the center plane along a first portion (14d)  of the length of the at least one groove (14b) and extends below the center plane along a second portion (14f) of the length of the at least one groove (fig. 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited is directed to gutter guards.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195. The examiner can normally be reached 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE T FONSECA/Primary Examiner, Art Unit 3633